Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on December 29, 2020, have been carefully considered.  Claims 3, 5, and 40 have been canceled; new claims 41-55 have been added.
Claims 1, 2, 4, 6-15, 32, 36-39, and 41-55 are presently pending in this application. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on April 28, 2017.

Election/Restrictions
Claims 15 and 32 remain, and newly submitted claims 41-55 are (as these claims depend directly or indirectly from claim 15),  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method for manufacturing a dried cellular solid material, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 24, 2018.
Claims 1, 2, 4-15, and 36-39 are presently under consideration by the Examiner.

Claim Interpretation
	Newly submitted claim 41 recites the limitation “wherein the surfactant is non-ionic”, whereas claim 15 (from which claim 41 depends), recites the limitation “surfactant comprising a non-ionic surfactant”.  Claim 41 is interpreted as narrowing the scope of the limitation recited in claim 15, e.g. from “comprising” to “consisting of”.

Withdrawn Rejection
	The provisional nonstatutory double patenting rejection of claims 1-3, 5, 7-14, and 36-40 as being unpatentable over claims 1-11, 30, and 31 of copending Application No. 15/522,980 (reference application), stated in the previous Office Action, has been withdrawn in view of Applicants’ amendment to claim 1 herein, and in view of Applicants’ persuasive arguments traversing this rejection.

Rejoinder of Previously Non-Elected Claims
Claims 1, 2, 4, 6-14, and 36-39 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15, 32, and 41-55, directed to the process of making or using an allowable are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 22, 2018, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Claims 1, 2, 4, 6-15, 32, 36-39, and 41-55 are presently under consideration by the Examiner.

Allowable Subject Matter
Claims 1, 2, 4, 6-15, 32, 36-39, and 41-55 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As previously convincingly argued by Applicants (in the remarks filed on October 25, 2019), the combined teachings of Cervin et al. (WO 2014/011112), Kunamoto et al. (U. S. Patent Publication No. 2012/0283363), and Deleuze et al. (U. S. Patent Publication No. 2014/0228460) do not arrive at Applicants’ claimed invention.  While Cervin et al. do not teach or suggest the presence of an anionic or nonionic surfactant, Kunamoto et al. expressly prefer cationic surfactants.  Although Kunamoto et al. disclose anionic and nonionic surfactants (paragraph [0078]), this reference does not provide any examples employing anionic or nonionic surfactants.  Further, as disclosed by Kunamoto et al., the surfactant is adsorbed onto the fiber, and is not added as a separate component of the microfiber dispersion ([0075], [0078]).
Deleuze et al. do not cure the deficiencies of Cervin et al. and Kunamoto et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        March 31, 2021